Exhibit 10.26

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

Amendment No. 22 to

Interactive Radio Agreement

 

This Amendment No. 22 (the “Amendment”) to the Agreement for the Inclusion of
[***] Sound Recordings in Online Interactive Radio Services, between [***]
(“[***]”) and Slacker, Inc. f/k/a Broadband Instruments Corp. (“Slacker”), dated
as of March 13, 2007, as amended (the “Agreement”) is made and entered into on
September 20, 2019 (“Amendment Execution Date”) and is retroactively effective
to August 11, 2018 except as otherwise set forth herein. [***] and Slacker are
sometimes referred to herein as the “Parties” and individually referred to as a
“Party.” All capitalized terms not defined herein shall have the meanings
ascribed to them in the Agreement.

 

WHEREAS, the Parties wish to amend the Agreement on the terms and conditions set
out in this Amendment;

 

NOW THEREFORE, in consideration of the agreements of the Parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, agree as follows:

 

1. Term. The Term is hereby extended from August 11, 2018 through and including
the August 10, 2020.

 

2. Past Payments.

 

(a) As of the Amendment Execution Date, Slacker agrees and acknowledges that it
owes [***] US $5,554,879.13 plus amounts due for the August Accounting Period
and CAD $303,178.11 plus the amounts due for the July and August Accounting
Periods (collectively the “Outstanding Amount”). Slacker agrees and acknowledges
to pay to [***] the Outstanding Amount as follows:

 

(i)US 1,000,000.00 within 2 business days of the Amendment Execution Date
(“Initial Payment”); and

 

(ii)The remaining balance in 24 equal monthly installments commencing October 1,
2019 (each an “Installment”).

 

(b) If Slacker fails to pay any Installment or fails to pay the then-current
amount due for any Accounting Period, and fails to cure such non-payment within
5 days of [***]’s Notice, then Slacker agrees that the entire amount of the
Outstanding Amount, less the Initial Payment (if received by [***]) and amount
of any Installments received by [***], shall become immediately due. Slacker
agrees that [***] shall be entitled to entry of judgment against Slacker in an
amount equal to the unpaid balance of the Outstanding Amount if Slacker fails to
pay the Initial Payment or any Installment and fails to cure such non-payment
within 5 days of [***]’s Notice. Concurrently herewith, and as a condition to
the effectiveness of this Amendment, the Parties shall execute a Stipulation for
Entry of Judgment in favor of [***], in the form provided by [***] within 7 days
of the Amendment Execution Date (the “Stipulation”). The Stipulation shall be
held by counsel for [***], unless and until the Outstanding Amount is paid to
[***] or [***] is entitled to seek an entry of judgment pursuant to this Section
2(b).

 



Page 1

 

 

(c) In the event Slacker raises capital, then Slacker shall accelerate payment
of the Outstanding Amount to [***] as follows:

 

Amount of Capital
Raised by Slacker Accelerated Amount of the
Outstanding Amount $10M 25% of the Outstanding Amount $20M 50% of the
Outstanding Amount $30M 75% of the Outstanding Amount $40M and above 100% of the
Outstanding Amount

 

For clarity, this Section 2(c) does not apply to Slacker’s capital raise that
occurred prior to or around the Amendment Execution Date.

 

3. Section 2 of this Amendment shall survive any expiration or termination of
the Term.

 

4. Except as specifically modified herein, all other terms and conditions of the
Agreement shall remain in full force and effect. This Amendment may be executed
in counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Facsimile and electronic
signatures shall be binding for all purposes.

 

IN WITNESS WHEREOF, the Parties have entered into this Amendment:

 

Slacker, Inc.   [***]         By: /s/ Michael Bebel   By:   /s/ [***] Name: 
Michael Bebel   Name:  [***] Title: Sr. Executive Vice President   Title:
Authorized Signatory

 

 

Page 2



 

